Citation Nr: 1717628	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs prior to January 16, 2015, and excess of 60 percent as of January 16, 2015.   
 
2. Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected chronic rhinitis and sinusitis with headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to October 1988.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  This claim was remanded for further development by the Board in December 2014.  That development has been completed and the case has since been returned to the Board for appellate review.  

In an April 2015 rating decision, the RO assigned an increased rating from 30 percent to 60 percent for the Veteran's service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal, as reflected on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Regarding the issue of the Veteran's entitlement to an increased rating for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, the Board notes that in Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the use of a corticosteroid constituted systemic therapy in terms of treating a service-connected skin disability.  VA's Office of General Counsel has appealed the Court's decision in Johnson to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the issues of the Veteran's entitlement to an increased rating for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on this matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of entitlement to service-connection for obstructive sleep apnea, claimed as secondary to service-connected chronic rhinitis and sinusitis with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

While the Board sincerely regrets additional delay of adjudication of the Veteran's claim, the Board finds the claim must again be remanded for additional development.  In that regard, a remand is required to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Pursuant to the Board's December 2014 remand, the Veteran was afforded a VA sleep apnea examination in February 2015.  The February 2015 VA examination report, however, contains an opinion that is unclear and does not fully address the directives of the December 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

In the December 2014 remand directives, the examiner was asked to consider and discuss the February 2, 2010, opinion of Dr. D. B., who opined that the Veteran's history of a deviated septum could contribute to his obstructive sleep apnea.  In the February 2015 VA examination report, the examiner stated that "the history of a deviated septum would contribute more to his rhinitis/sinus issues."  This opinion does not comply with the December 2014 remand directive because, although it states the examiner's opinion that the Veteran's deviated septum would contribute more to his rhinitis and sinus issues, it does not indicate if the Veteran's deviated septum contributes to his sleep apnea, and if so, to what extent.  

Additionally, the December 2014 remand directed the examiner to address whether or not the Veteran's nasal congestion resulting from his service-connected sinus condition interferes with his nasal CPAP treatment and aggravates his obstructive sleep apnea.  However, this directive is not addressed in the February 2015 VA examination.  


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who completed the February 2015 VA sleep apnea examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

The examiner should once again review the claims file and provide and addendum opinion addressing the following: 

a) The nature and diagnosis of the Veteran's obstructive sleep apnea (OSA).  

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea disability was caused or aggravated by his service-connected chronic rhinitis and sinusitis with headaches.  In discussing this issue, the examiner should address:

i) Whether the Veteran's history of a deviated septum can contribute to his OSA.  If so, please discuss how it can contribute to the Veteran's OSA.  If not, please discuss why it does not contribute to his OSA.   

ii) Whether the Veteran's nasal congestion resulting from his service-connected sinus condition interferes with his nasal CPAP treatment and aggravates his OSA.  

In doing so, the examiner is directed to consider and discuss the February 2, 2010, opinion of Dr. D. B., opining that the Veteran's  "history of a deviated septum can contribute" to his sleep apnea.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)



A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative, if applicable, should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


